Exhibit 10(l)
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made as of the ___day
of                     , 200_, by and between Magellan Petroleum Corporation, a
Delaware corporation (the “Company”), and                                   
       , an individual residing at                                            ,
                                          ,                       (the
“Indemnitee”).
Recitals
     A. The Indemnitee is a director, officer, employee or agent of the Company
and in such capacity is performing a valuable service for the Company.
     B. The Delaware General Corporation Law, as amended from time to time (the
“DGCL”), permits the Company to indemnify the officers, directors, employees and
agents of the Company.
     C. The Company desires to hold harmless and indemnify the Indemnitee to the
fullest extent authorized or permitted by the provisions of the DGCL, or by any
amendment thereof or other statutory provisions authorizing or permitting such
indemnification which hereafter may be adopted.
     D. The Company has entered into this Agreement and has assumed the
obligations imposed on the Company hereby in order to induce the Indemnitee to
serve or to continue to serve as a director, officer, employee or agent of the
Company, and acknowledges that the Indemnitee is relying upon this Agreement in
serving or continuing to serve in such capacity.
Agreement
     Accordingly, in consideration of the Indemnitee’s agreement to serve or
continue to serve as a director and/or officer of the Company, the Company and
the Indemnitee agree as follows:
          1. Initial Indemnification.
               (a) General. From and after the date hereof, the Company shall
indemnify the Indemnitee whenever he was or is a party or is threatened to be
made a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Company to procure a judgment in its favor), by reason
of the fact that he is or was a director, officer, employee or agent of the
Company, or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, or by reason of any action alleged to have been taken
or omitted in any such capacity, against any and all expenses (including,
without limitation, attorneys’ fees and expenses), judgments, fines, settlements
and other amounts actually and reasonably incurred by the Indemnitee in
connection with such action, suit or proceeding and any appeal therefrom if the
Indemnitee acted in good faith and in a manner which he reasonably believed to
be in or not opposed to the best interests of the Company and, with respect to
any criminal action or proceeding, had no reasonable cause

 



--------------------------------------------------------------------------------



 



to believe his conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent shall not, of itself, create a presumption that the
Indemnitee did not satisfy the foregoing standard of conduct to the extent
applicable thereto.
               (b) Derivative Actions. From and after the date hereof, the
Company shall indemnify the Indemnitee when he was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding by or in the right of the Company to procure a judgment in
its favor by reason of the fact that he is or was or had agreed to become a
director, officer, employee or agent of the Company, or is or was serving at the
request of the Company as a director, officer, employee, or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including, without limitation, attorneys’ fees and expenses) actually
and reasonably incurred by him in connection with the defense or settlement of
such action, suit or proceeding or any appeal therefrom if he acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company, except that no indemnification shall be made in
respect of any claim, issue or matter as to which the Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent that the
Delaware Court of Chancery, or the court in which such action, suit or
proceeding is or was brought, shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such expenses and
then only to the extent that the Delaware Court of Chancery or such other court
shall determine.
               (c) Determination of Entitlement. Any indemnification under
Section 1(a) or 1(b) hereof (unless ordered by a court) shall be made by the
Company only if authorized in the specific case upon a determination, in
accordance with Section 4 hereof or any applicable provision of the Company’s
Restated Certificate of Incorporation, as then amended (the “Charter”), its
By-laws as then amended (the “By-laws”), any other agreement, any resolution or
otherwise, that indemnification of the Indemnitee is proper in the circumstances
because he has met the applicable standard of conduct set forth in Section 1(a)
or (b) above. Such determination shall be made (i) by the Company’s Board of
Directors (the “Board”) by a majority vote of a quorum consisting of directors
who are not parties to such action, suit or proceeding, (ii) by a committee of
such directors designate by majority vote of such directors, even though less
than a quorum, (iii) if such a quorum of disinterested directors is not
available, or if such directors so direct, by independent legal counsel in a
written opinion or (iv) by the stockholders of the Company (the "Stockholders”).
               (d) Expenses. To the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1(a) or 1(b) hereof, or in defense of any
claim, issue or matter therein, he shall be indemnified against expenses
(including, without limitation, attorneys’ fees and expenses) actually and
reasonably incurred by him in connection therewith. Expenses (including, without
limitation, attorneys’ fees and expenses) incurred by the Indemnitee in
defending a civil, criminal, administrative or investigative action, suit or
proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding as authorized in accordance with Section 4
hereof or any applicable provision of the Charter, the By-laws, any other
agreement, any resolution or otherwise.

2



--------------------------------------------------------------------------------



 



               (e) Benefit Plan Matters. For purposes of this Agreement,
references to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on the Indemnitee
with respect to any employee benefit plan; references to “serving at the request
of the Company” shall include any service as a director, officer, employee or
agent of the Company which imposes duties on, or involves services by, the
Indemnitee with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner he
reasonably believed to be in the interest of the participants and the
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Section 1.
          2. Additional Indemnification.
               (a) General. If and to the extent that (i) the DGCL is amended
hereafter to require or permit indemnification, expense advancement or
exculpation that is or may be more favorable to the Indemnitee than the maximum
permissible indemnification, expense advancement and exculpation now permitted
thereunder and provided in this Agreement, or (ii) the Company reincorporates in
or merges, consolidates or combines into or with any other corporation or entity
by virtue of which transaction the Company is not the surviving, resulting or
acquiring corporation and the surviving, resulting or acquiring corporation is
incorporated in a different jurisdiction which at such time requires or permits
indemnification, expense advancement or exculpation that is or may be more
favorable to the Indemnitee than the maximum permissible indemnification,
expense advancement and exculpation now permitted under the DGCL and provided in
this Agreement, then pursuant to this Agreement the Indemnitee shall be entitled
to, and this Agreement shall be deemed to be amended to provide for the
Indemnitee’s contractual entitlement to, indemnification, expense advancement
and exculpation to the maximum extent that may be permitted or required under
such applicable law at the time of any initial or subsequent request for
indemnity hereunder (determined as contemplated by Section 4 hereof), whether or
not the Company has adopted any Charter or By-law provisions adopting, effecting
or implementing any provisions thereof which are permissive and not mandatory in
nature. Nothing contained herein shall be deemed to detract from, diminish,
impair, limit or adversely affect any right which the Indemnitee may have under
this Agreement, and to the extent that any terms, conditions or provisions of
this Agreement (including, without limitation, those in Section 1 hereof) are
more favorable to the Indemnitee than the maximum indemnification, expense
advancement and exculpation then permitted or required under such applicable law
(determined as aforesaid), then such terms, conditions and provisions of this
Agreement shall be preserved and integrated with such more favorable terms from
then applicable law and shall continue to apply to the Indemnitee’s rights by
virtue of this Agreement. The same expansion of the Indemnitee’s rights and
deemed inclusion herein and integration herewith of any terms, conditions or
provisions more favorable to the Indemnitee shall occur upon and with respect to
any amendment of the provisions relating to indemnification, expense advancement
and exculpation in the Company’s Charter or By-laws and any provision by the
Company to any other officer or director of the Company of any other different
form of indemnification contract or agreement.

3



--------------------------------------------------------------------------------



 



               (b) Examples and Limitations. Without limiting the generality of
Section 2(a) hereof, the Indemnitee hereby may become entitled to
indemnification of any and all amounts which he becomes legally obligated to pay
(including, without limitation, damages, judgments, fines, settlements, expenses
of investigation and defense of legal actions, proceedings or claims and appeals
therefrom, and expenses of appeal, attachment or similar bonds) relating to or
arising out of any claim made against him because of any act, failure to act or
neglect or breach of duty, including any actual or alleged error, misstatement
or misleading statement, which he commits, suffers, permits or acquiesces in
while acting in his capacity as an officer, director, employee or agent of the
Company, subject only to any limitations on the maximum permissible, expense
advancement or indemnification which may exist under applicable law (determined
as provided in Section 2(a) hereof). In no event, however, shall the Company be
obligated under this Section 2 to make any payment in connection with any claim
against the Indemnitee:
               (i) for which payment actually has been made to the Indemnitee
under a valid and collectible insurance policy, except in respect of any
retention or excess beyond the amount of payment under such insurance;
               (ii) which results in a final, nonappealable order for the
Indemnitee to pay a fine or similar governmental imposition which the Company is
prohibited by applicable law from paying; or
               (iii) which is based upon or attributable to the Indemnitee
gaining in fact a personal profit to which he was not legally entitled,
including, without limitation, any profits made from the purchase and sale by
the Indemnitee of equity securities of the Company which are recoverable by the
Company pursuant to Section 16(b) of the Securities Exchange Act of 1934 and any
profits arising from transactions in any publicly traded securities of the
Company which were effected by the Indemnitee in violation of Section 10(b) of
the Securities Exchange Act of 1934 or Rule 10b-5 promulgated thereunder.
          3. Effect of Future Adverse Changes in Charter, By-laws or Applicable
Law.
     Nothing herein shall prevent the adoption by the Board or Stockholders of
the Company of any amendment to the Charter or By-laws of the Company, the
effect of which would be to detract from, diminish, impair, limit or adversely
affect the Indemnitee’s rights to indemnification, expense advancement or
exculpation that otherwise exist as of the date hereof pursuant to such Charter
or By-laws as applied to any act or failure to act occurring in whole or in part
after the date hereof. In the event that the Company shall adopt any such
amendment to its Charter or By-laws, however, or in the event that the
indemnification, expense advancement or exculpation provisions of the DGCL (or
any other then applicable law) hereafter shall be amended in a manner which may
be deemed to detract from, diminish, impair, limit or adversely affect the
Indemnitee’s rights with respect thereto, such events and changes shall not in
any manner or to any extent detract from, diminish, impair, limit or adversely
affect in any manner the contractual indemnification rights and procedures
granted to and benefiting the Indemnitee

4



--------------------------------------------------------------------------------



 



under this Agreement, unless and then except only to the extent that any of such
rights or any of the terms, conditions and provisions of this Agreement shall
thereby be made illegal or otherwise violative of applicable law, in which case
the provisions of Section 10(c) hereof shall apply. For purposes only of
determining the Indemnitee’s rights to indemnification pursuant to the Company’s
Charter or By-laws as so amended, and not for purposes of the continuing
applicability of this Agreement in accordance with its terms, any such amendment
to the Company’s Charter or By-laws shall apply to acts or failures to act
occurring entirely after the date on which such amendment was approved and
adopted by the Board or the Stockholders, as the case may be, unless the
Indemnitee shall have voted in favor of such approval and adoption as a director
or holder of record of the Company’s voting stock, as the case may be.
          4. Certain Procedures.
               (a) Indemnification Procedures. For purposes of pursuing his
rights to indemnification under Section 1 (other than the second sentence of
Section 1(d) hereof, which shall be governed by Section 4(b) hereof) or
Section 2 hereof, as the case may be, the Indemnitee shall be required to submit
to the Board a sworn statement of request for indemnification substantially in
the form of Exhibit 1 hereto (the “Indemnification Statement”) averring that he
is entitled to indemnification hereunder. Submission of an Indemnification
Statement to the Board shall create a presumption that the Indemnitee is
entitled to indemnification under Section 1 (other than the second sentence of
Section 1(d) hereof, which shall be governed by Section 4(b) hereof) or Section
2 hereof, as the case may be, and, except as set forth below, the Board shall
within 30 calendar days after submission of the Indemnification Statement
specifically determine that the Indemnitee is so entitled, unless within such
30-calendar day period it shall determine by Board action, based upon clear and
convincing evidence (sufficient to rebut the foregoing presumption) that the
Indemnitee is not entitled to indemnification under Sections 1 or 2 hereof. The
Company shall notify the Indemnitee promptly in writing following such
determination. Any evidence rebutting the Indemnitee’s presumption, to which the
Board gave weight in arriving at its determination, shall be disclosed to the
Indemnitee with particularity in such written notice. Notwithstanding anything
to the contrary contained in the three preceding sentences, if the Board
determines that it cannot act on the request for indemnification submitted by
the Indemnitee because a determination of entitlement can not be made in the
manner required by Section 1(c) hereof, the Board will act promptly to retain
independent legal counsel or convene a meeting of Stockholders to act on the
request.
               (b) Expense Advancement Procedures. For purposes of determining
whether to authorize advancement of expenses pursuant to the second sentence of
Section 1(d) hereof or Section 2(b) hereof, the Indemnitee shall be required to
submit to the Board a sworn statement of request for advancement of expenses
substantially in the form of Exhibit 2 hereto (the “Undertaking”), averring that
(i) he has incurred or will incur actual expenses in defending a civil,
criminal, administrative or investigative action, suit or proceeding and (ii) he
undertakes to repay such amount if it shall be determined ultimately that he is
not entitled to be indemnified by the Company under this Agreement or otherwise.
Within 30 calendar days after receipt of the Undertaking, the Board shall
authorize payment of the expenses described in the Undertaking, whereupon such
payments shall be made promptly by the Company. No security shall be

5



--------------------------------------------------------------------------------



 



required in connection with any Undertaking, and any Undertaking shall be
accepted without reference to the Indemnitee’s ability to make repayment.
               (c) Selection of Counsel. In the event the Company shall be
obligated under this Section 4 to pay the expenses of any action, suit or
proceeding against the Indemnitee, the Company shall be entitled to assume the
defense of such proceeding, with counsel acceptable to and approved by the
Indemnitee, upon the delivery to the Indemnitee of written notice of the
Company’s election to do so. After delivery of such notice, approval of such
counsel by the Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to the Indemnitee under this Agreement for any fees
of separate counsel subsequently incurred by the Indemnitee with respect to the
same action, suit or proceeding; provided, however, that if (i) the employment
of counsel by the Indemnitee has been previously authorized by the Company,
(ii) the Indemnitee shall have reasonably concluded that there may be a conflict
of interest between the Company and the Indemnitee in the conduct of any such
defense, or (iii) the Company shall not, in fact, have employed counsel to
assume the defense of such proceeding, then the Indemnitee may select and employ
his own counsel to direct the defense thereof and the fees and expenses of such
counsel shall be paid by the Company. Notwithstanding any assumption of the
defense of any such action, suit or proceeding and employment of counsel with
respect thereto by the Company in accordance with the foregoing, the Indemnitee
shall have the right to employ his own separate counsel to participate in any
such action, suit or proceeding at the Indemnitee’s expense.
          5. Corporate Approval. The Company represents and warrants to the
Indemnitee that: (i) the Company has all requisite power and authority to enter
into this Agreement and to perform its obligations hereunder; (ii) this
Agreement and the performance of all of the Company’s obligations hereunder have
been approved by all corporate action required on the part of the Company under
the Charter, the By-laws or applicable law or contract; and (iii) this
Agreement, when executed, will constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to any applicable bankruptcy law and equitable limitations.
          6. Fees and Expenses of Enforcement. It is the intent of the Company
that the Indemnitee not be required to incur the expenses associated with the
enforcement of his rights under this Agreement by litigation or other legal
action because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Indemnitee hereunder. Accordingly, if it
should appear to the Indemnitee that the Company has failed to comply with any
of its obligations under this Agreement or in the event that the Company or any
other person takes any action to declare this Agreement void or unenforceable,
or institutes any action, suit or proceeding designed (or having the effect of
being designed) to deny, or to recover from, the Indemnitee the benefits
intended to be provided to the Indemnitee hereunder, the Company irrevocably
authorizes the Indemnitee from time to time to retain counsel of his choice, at
the expense of the Company as hereafter provided, to represent the Indemnitee in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company, in any jurisdiction. Regardless of
the outcome thereof, the Company shall pay and be solely responsible for any and
all expenses, including without limitation attorneys’ fees and

6



--------------------------------------------------------------------------------



 



expenses, actually and reasonably incurred by the Indemnitee (i) as a result of
the Company’s failure to perform this Agreement or any provision hereof or
(ii) as a result of the Company or any person contesting the validity or
enforceability of this Agreement or any provision hereof as aforesaid.
          7. Maintenance of Insurance and Self Insurance.
               (a) The Company represents that it presently has in force and
effect policies of D & O Insurance in insurance companies and amounts as follows
(the “Insurance Policies”).

                          Insurer   Policy No.     Amount     Deductible  
Chubb Group of Insurance Companies
    81691712     $ 10,000,000     $ 250,000  

Subject only to the provisions of Section 7(b) hereof, the Company hereby agrees
that, so long as Indemnitee shall continue to serve as a director of officer of
the Company (or shall continue at the request of the Company to serve as a
director, officer, employee or agent of another company, partnership, joint
venture, trust or other enterprise) and thereafter so long as Indemnitee shall
be subject to any possible claim or threatened, pending or completed action,
suit or proceeding, whether civil, criminal or investigative by reason of the
fact that Indemnitee was a director of the Company (or served in any of said
other capacities), the Company will purchase and maintain in effect for the
benefit of Indemnitee one or more valid, binding and enforceable policy or
policies of D & O Insurance providing, in all respects, coverage at least
comparable to that presently provided pursuant to the Insurance Policies.
               (b) The Company shall not be required to maintain said policy or
policies of D & O Insurance in effect if said insurance is not reasonably
available or if, in the reasonable business judgment of the then directors of
the Company, either (i) the premium cost for such insurance is substantially
disproportionate to the amount of coverage or (ii) the coverage provided by such
insurance is so limited by exclusions that there is insufficient benefit from
such insurance.
          8. Reorganizations. In the event that the Company shall be a
constituent corporation (including any constituent of a constituent) in a
merger, reorganization, consolidation, combination or similar transaction, the
Company, if it shall not be the surviving, resulting or acquiring corporation
therein, shall require as a condition thereto the surviving, resulting or
acquiring corporation to expressly assume and adopt this Agreement and to agree
to indemnify the Indemnitee to the full extent provided in this Agreement.
Whether or not the Company is the resulting, surviving or acquiring corporation
in any such transaction, the Indemnitee shall stand in the same position under
this Agreement with respect to the resulting, surviving or acquiring corporation
as he would have with respect to the Company if its separate existence had
continued.

7



--------------------------------------------------------------------------------



 



          9. Nonexclusivity, Survival and Subrogation.
               (a) Nonexclusivity. The rights to indemnification and advancement
provided by this Agreement shall not be exclusive of any other rights to which
the Indemnitee may be entitled under the Charter, the By-laws, the DGCL, any
other statute, insurance policy, agreement, vote of shareholders or of directors
or otherwise, both as to actions in his official capacity and as to actions in
another capacity while holding such office.
               (b) Survival. The provisions of this Agreement shall survive the
death, disability, or incapacity of the Indemnitee or the termination of the
Indemnitee’s service as an officer, director, employee or agent of the Company
and shall inure to the benefit of, and be enforceable by, the Indemnitee’s
heirs, executors, guardians, administrators or assigns.
               (c) Subrogation. In the event of any payment by the Company under
this Agreement, the Company shall be subrogated to the extent thereof to all
rights of recovery previously vested in the Indemnitee, who shall cooperate with
the Company, at the Company’s expense, in executing all such instruments and
taking all such other actions as shall be reasonably necessary for the Company
to enforce such right or as the Company may reasonably request.
          10. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the principles of conflict of laws thereof.
          11. Miscellaneous.
               (a) This Agreement contains the entire agreement of the parties
relating to the subject matter hereof.
               (b) Any provision of this Agreement may be amended or waived only
if such amendment or waiver is in writing and signed, in the case of an
amendment, by both parties hereto or, in the case of a waiver, by the party
against whom the waiver is to be effective. No failure or delay by either party
in exercising any right, power or privilege hereunder shall operate as a waiver
hereof nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege.
               (c) If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
               (d) Nothing contained in this Agreement is intended to create in
the Indemnitee any separate or independent right to continued employment by the
Company.

8



--------------------------------------------------------------------------------



 



               (e) This Agreement may be executed in counterparts, but all such
counterparts taken together shall constitute on and the same Agreement.
               (f) The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement. The use of the
word “including” in this Agreement shall be by way of example rather than
limitation. The use of the word “or” in this Agreement is intended to be
conjunctive rather than disjunctive.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

            MAGELLAN PETROLEUM CORPORATION
      By:           Name:           Title:           [NAME OF INDEMNITEE]      
               

9



--------------------------------------------------------------------------------



 



EXHIBIT 1
Indemnification Statement

             
STATE OF
    )      
 
    )     ss.
COUNTY OF
    )      

     I,                                         , being first duly sworn, do
depose and state as follows:
     1. This Indemnification Statement is submitted pursuant to the
Indemnification Agreement, dated                                         ,
200___between Magellan Petroleum Corporation, a Delaware corporation (the
“Company”), and the undersigned.
     2. I am requesting indemnification against expenses (including, without
limitation, attorneys’ fees and expenses), costs, judgments, damages, fines and
amounts paid in settlement, all of which (collectively, “Liabilities”) have been
or will be actually and reasonably incurred by me in connection with an actual
or threatened action, suit or proceeding to which I was or am a party or am
threatened to be made a party.
     3. With respect to all matters related to any such action, suit or
proceeding, I am entitled to be indemnified as herein contemplated pursuant to
the aforesaid Indemnification Agreement.
     4. Without limiting any other rights which I have or may have, I am
requesting indemnification against Liabilities which have arisen or may arise
out of

           
 
         
 
         
 
      .
 
 

            Indemnitee                        

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this ___day of                                         , 20_.
[Seal]
My commission expires the ___day of                                         , 20
_.

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
Undertaking

             
STATE OF
    )      
 
    )     ss.
COUNTY OF
    )      

     I,                                         , being first duly sworn, do
depose and state as follows:
     1. This Undertaking is submitted pursuant to the Indemnification Agreement,
dated                                          ___, 200___, between Magellan
Petroleum Corporation, a Delaware corporation (the “Company”), and the
undersigned.
     2. I am requesting advancement of certain expenses (including, without
limitation, attorneys’ fees and expenses) which I have incurred or will incur in
defending a civil, criminal, administrative or investigative action, suit or
proceeding.
     3. I hereby undertake to repay this advancement of expenses if it shall
ultimately be determined that I am not entitled to be indemnified by the Company
under the aforesaid Indemnification Agreement or otherwise.
     4. The expenses for which advance is requested are, in general, all
expenses related to

           
 
         
 
         
 
      .
 
 

            Indemnitee                    

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this ___day of                                         , 20_.
[Seal]
My commission expires the ___day of                                         ,
20_.

 